Citation Nr: 0016916	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  96-47 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
secondary to PTSD.

3.  Entitlement to service connection for alcoholism 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant


INTRODUCTION

The veteran had active service from November 1966 to June 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Paul, Minnesota.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's alcohol abuse cannot be satisfactorily 
disassociated from his service-connected PTSD.

3.  There is no competent medical evidence of a nexus between 
the veteran's hypertension and his PTSD.  

4.  Manifestations of the veteran's PTSD include difficulty 
sleeping, occasional flashbacks, startle response, 
hypervigilance, difficulty with temper, survivor guilt, and 
avoidance of things which remind him of Vietnam.  

5.  The evidence does not show that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or that his psychiatric 
symptoms are of such severity and persistence that there is 
more than considerable impairment in the ability to obtain or 
retain employment.  

6.  The veteran has not been shown to have occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stress; and an inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for alcohol abuse 
secondary to service-connected PTSD have been met.  38 C.F.R. 
§ 3.310(a) (1999); VAOPGCPREC 2-97.

2.  The claim of entitlement to service connection for 
hypertension secondary to PTSD is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for an evaluation in excess of 50 percent 
for service-connected PTSD have not been met for any time 
frame from the grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Codes 9411 (1996) and 4.132, Diagnostic 
Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection for Alcoholism

The veteran essentially claims that service connection is 
warranted for alcohol dependence secondary to his service-
connected PTSD.

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  The 
simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  

The veteran served in combat during the Vietnam Era and was 
the recipient of the Combat Action Ribbon.  There is no 
record in the service medical records of his use or abuse of 
alcohol or the treatment of the veteran for alcoholism.  

The post service medical evidence shows treatment and 
evaluation for alcohol abuse, particularly beginning in the 
mid-1990's.  The medical evidence includes the report of a 
PTSD examination accorded the veteran by VA in May 1998.  The 
veteran reported having been hospitalized in 1996 and 1997 
for drug rehabilitation.  He reported that he began drinking 
at the age of 16, but he felt this was not heavy drinking.  
He stated he had been sober since November 1997.  The 
examiner stated that "it is clear that alcoholism could be 
worsened by post-traumatic stress disorder as reflected in 
this patient."  He also stated that it was possible that 
PTSD could worsen the symptoms of alcoholism.  

Analysis

Prior to 1990 legislation, secondary service connection could 
be granted for disability resulting from the abuse of drugs 
or alcohol for purposes of VA compensation.  38 C.F.R. 
§ 3.310(a).  § 8052 of the Omnibus Budget Reconciliation Act 
of 1990 (OBRA1990).  However, for claims filed after October 
31, 1991, as in this case, 38 U.S.C.A. § 1110 was amended to 
prohibit the payment of compensation for any disability that 
is a result of a veteran's own abuse of drugs or alcohol, to 
include secondary service connection.  VAOPGCPREC 2-97.  This 
amendment, however, does not preclude granting secondary 
service connection for a substance abuse disability for other 
VA benefits.  VAOPGCPREC 2-98 paragraph 14, footnote 1.  
Barela v. West, 11 Vet. App. 280 (1998); VAOPGPREC 7-99.  
Hence, secondary service connection can be granted for the 
veteran's alcohol abuse if it is related to his service-
connected PTSD, but only for purposes of VA benefits other 
than the payment of compensation.  The comments referred to 
above, by the VA physician at the time of the psychiatric 
examination accorded the veteran in May 1998 include his 
opinion that the veteran's problems with alcohol and service-
connected PTSD were interrelated for all practical purposes.  
Accordingly, the Board concludes that the veteran's 
alcoholism is service connected on a secondary basis to his 
PTSD, but only for purposes of VA benefits other than the 
payment of compensation.

Secondary Service Connection for Hypertension

As noted above, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990).  A claim that is well grounded is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81.  For purposes of 
determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence.  
Arms v. West, 12 Vet. App. 188, 193 (1999); Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease in the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless he submits a well-
grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).  

In the instant case, the service records are without 
reference to any indication of the presence of hypertension 
and it is not otherwise contended.  

The post service medical evidence includes the report of a VA 
examination accorded the veteran in March 1995, at which time 
a blood pressure of 180/100 was recorded.  The diagnoses 
included hypertension.

The veteran was accorded an examination for hypertension 
purposes by VA in May 1996.  Notation was made that a review 
of the claims file showed blood pressure at the time of 
discharge in June 1970 at 126/80.  Reference was also made to 
a reading made in 1966 of 128/88.  The veteran was described 
as nervous and tense during his military career.  It was 
noted that hospitalization by VA in 1996 resulted in the 
veteran being given medication for hypertension.  Current 
examination diagnoses included essential hypertension.  The 
examiner stated he was not aware of an association between 
PTSD and hypertension.  

Additional medical evidence includes the report of a VA 
examination of the heart accorded the veteran in May 1998.  
The veteran reported that his hypertension was noted about 
three years previously at the VA Medical Center in 
Minneapolis.  Current blood pressure was 120/80.  It was 
noted that present medications included 60 milligrams of 
Nifedipine daily.  The diagnoses were: essential 
hypertension; and status post myocardial infarction, risk 
factors including hypertension.  The examiner stated he was 
not aware of any literature that would support a relationship 
between hypertension and PTSD.  He added that in his own 
experience, he did not believe that the veteran's PTSD was a 
cause of hypertension.

Analysis

For the purpose of determining whether a claim is well 
grounded, the veteran's statements are presumed to be 
credible.  Arms, 12 Vet. App. at 188.  In assessing 
substantive matters, however, that presumption no longer 
applies, and the Board must weigh the probative value of all 
the evidence in determining whether service connection is 
warranted.  Evans v. West, 12 Vet. App. 22 (19998).

As a lay person, the veteran is not competent to express the 
opinion that PTSD caused hypertension.  See Layno v. Brown, 
6 Vet. App. 465 (1995).  There is no competent evidence of 
record linking hypertension to PTSD.  The only competent 
medical evidence consists of the opinion of the May 1998 
examiner, who specifically concluded that the veteran's 
hypertension was not related to his service-connected  PTSD.  
The claims file also contains a comment from another VA 
physician dated in May 1996 that he was not aware of an 
association between PTSD and hypertension.  To establish a 
well-grounded claim for entitlement to service connection, 
there must be evidence of a nexus between an inservice injury 
or disease and a chronic disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498.  The evidence of record in 
this case fails to show a nexus between the veteran's 
hypertension and his service-connected PTSD.  Accordingly, 
the claim is not well grounded.  

Entitlement to a Rating in Excess of 10 Percent for PTSD
Since the Effective Date of the Grant of Service
Connection on November 23, 1994.

The claim is well grounded with regard to this matter.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

In Fenderson, the United States Court of Appeals for 
Veterans' Claims (Court) held that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time, based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West at 126.  In other 
words, VA may assign "staged" ratings to reflect different 
levels of disability during the pendency of the claim.  
Accordingly, the Board's analysis of the case takes the 
Fenderson decision into account.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt shall be resolved 
in favor of the claimant, and where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. §§ 3.120, 4.3, 4.7 (1999).  

During the course of the appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. 
§§ 4.125 and 4.132.  These changes became effective on 
November 7, 1996.  See 38 C.F.R. § 4.130 (1999).  The RO has 
applied the revised criteria in its recent evaluation of the 
veteran's service-connected PTSD.  

Where the law or regulations change while a case is pending, 
the version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  Accordingly, in 
adjudicating this case, the Board must evaluate the veteran's 
service-connected  PTSD under both the old and current 
regulations to determine whether the veteran is entitled to 
an increased evaluation under either set of criteria.  

Prior to the November 1996 amendments, a 50 percent rating 
was warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and there was considerable industrial impairment.  

Under the old criteria a 70 percent disability evaluation was 
provided when the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity or of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  

A 100 percent disability evaluation was provided when the 
attitudes of all contacts, except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation with reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior were such as to render an individual 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Following the November 1996 amendments to the VA's Rating 
Schedule, a 50 percent rating requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
e.g., retention of only highly learned material (forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as:  gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior, inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, or own occupation, or own 
name.  See 38 C.F.R. § 4.130 (1999).  

Factual Background

The veteran was accorded a psychiatric examination by VA in 
March 1995.  The veteran stated he had had psychiatric 
symptoms continuously since leaving Vietnam, but did nothing 
about them until late the previous year.  He was currently 
being followed by a psychiatrist whose name he could not 
remember.  He was also visiting a local Vet Center twice a 
week.  On examination he was casually dressed.  He was 
reasonably neat in appearance.  He was pleasant, oriented, 
alert, and cooperative.  Affect was appropriate, although it 
was noted it was slightly depressed.  Speech was normal in 
mechanics and content and associations were coherent and 
relevant.  There was no history or current evidence of 
psychosis.  The Axis I diagnosis was PTSD.  He was given a 
global assessment of functioning (GAF) score of 70.  

Psychological testing accorded the veteran that same month by 
VA resulted in Axis I diagnoses of:  PTSD; depressive 
disorder not otherwise specified, provisional; rule out major 
depression, mild; alcohol abuse, early full remission, 
provisional.  

The psychologist opined that the veteran presented a semi-
confusing or conflicting diagnostic picture and that his 
responses on testing indicated a genuine and high level of 
psychological/psychiatric distress and were consistent with 
the presence of significant PTSD symptomatology.  However, in 
interview, although consistently reporting the presence of 
PTSD symptoms, the veteran presented himself as significantly 
less distressed and debilitated and as coping with his 
current symptoms.  

The veteran was accorded another PTSD examination by VA in 
May 1996.  It was noted the veteran had had problems with 
alcohol since the time of the 1995 examination by the same 
psychiatrist.  The veteran was being followed on a monthly 
basis and was taking Sertraline and Trazodone.  He was 
receiving treatment in a clinic for major depression, PTSD, 
alcohol dependence, hypertension, obesity, and sinus 
problems.  Mental status condition findings were essentially 
the same as those recorded at the time of the March 1995 
examination.  The Axis I diagnosis was PTSD.  Notation was 
also made of a history of alcohol abuse, continuing, and a 
history of marijuana abuse, in remission for many years.  

Additional medical evidence includes the report of a 
psychiatric examination accorded the veteran by VA in May 
1998.  The veteran reported chronic flashbacks and nightmares 
regarding his experiences in Vietnam.  He also admitted to 
bouts of depression which had been around for several years 
and were continuing to bother him.  He also talked about 
anxiety attacks and decreased memory.  He had recently been 
separated from his wife and felt this was due to his PTSD and 
alcohol abuse.  He admitted to insomnia, changing levels of 
appetite with no weight change, decreased energy level, 
hopelessness, transient and suicidal ideation, crying spells, 
guilt feelings, and anhedonia.  He was currently planning on 
follow up with his psychiatrist at VA.  He was currently 
taking 200 milligrams of Trazodone at bedtime, 150 milligrams 
of Zoloft each day, and 60 milligrams of Nifedipine each day.  

He had been married for 24 years, but had been separated for 
the past five months.  He was currently living alone, 
although one or both of his children stayed with him at 
times.  He stated that he felt close to his children.  He 
claimed he had been sober since November 1997.  He reportedly 
had been able to work for about 27 years at different jobs, 
including photographic sales for about 17 years.  However, he 
was laid off and had been unemployed since 1987.  

On examination the veteran was described as cooperative and 
without evidence of psychomotor agitation or retardation.  He 
had good eye contact.  Affect was appropriate and mood was 
described as flat.  Speech was normal in rate, rhythm, and 
volume.  Thoughts were free of suicidal or homicidal ideation 
or paranoid delusions.  He complained of recent memory loss.  
However, he was alert and properly oriented.  Attention and 
knowledge appeared fair  Judgment and insight were deemed to 
be poor to fair.  The Axis I diagnoses were PTSD, history of 
alcohol dependence, dysthymia, and major depression.  There 
was no Axis II diagnosis.  He was given a GAF score of 55.

Another psychiatric examination for rating purposes was 
accorded the veteran by VA in August 1999.  The claims folder 
was reviewed by an examiner.  The examination was conducted 
by the same psychiatrist who examined the veteran in 1995 and 
1996.  It was noted the veteran had received treatment in the 
past for alcoholism, but claimed he had abstained from 
alcohol usage in the recent past.  He stopped attending a 
PTSD clinic about a year and a half ago because he felt that 
the medicine was not helping him, but was making him feel 
hung over and causing him to feel less in control of things.  
Currently, he was not receiving any treatment and he claimed 
he felt more alert and better.  He was continuing to live in 
his home with his wife, who was employed full time as a 
dialysis nurse, and his two children, boys, ages 12 and 16.  
He stated he was able to do some camping.  He even 
occasionally attended certain school functions with the 
children if he sat in the back and left early.  He was able 
to get some exercise and to do some photography.  

The veteran described difficulty sleeping and having startle 
response and hypervigilance.  He also referred to problems 
with his temper and avoidance of things which would remind 
him of Vietnam.  

On examination he was described as casually dressed and 
reasonably neat in appearance.  He was pleasant, oriented, 
alert, and cooperative.  It was noted he had lost about 
50 pounds by means of diet restriction and giving up alcohol.  
Affect was appropriate, with notation of underlying 
depression.  Speech was normal in mechanics and content, and 
associations were coherent and relevant.  Intellectual 
functioning was grossly intact.  There was no history or 
current evidence of psychosis.  

The Axis I diagnosis was PTSD with prominent depressive 
features.  Also diagnosed was a history of alcohol abuse, 
currently in remission.  Psychosocial stressors were felt to 
be mild to moderate.  The veteran was given a GAF score of 
50.  

Analysis

A review of the evidence of record discloses that the 
criteria for an evaluation in excess of 50 percent based on 
either the old or revised rating criteria have not been met 
at any point in time since the effective date of the grant of 
service connection in 1994.  

The veteran's GAF scores have ranged between 70 and 50 
through the course of the appeal.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on the hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the Diagnostic and Statistical Manual of Mental 
Disorders, 32 (4th ed. 1994) (DSM-IV)).  The score of 70 
which was given at the time of VA psychiatric examination in 
1995 is reflective of only mild symptoms such as depressed 
mood and mild insomnia, or outwardly some difficulty in 
social and occupational functioning.  

The GAF score of 55 which the veteran was given at the time 
of examination by VA in 1998 is for moderate difficulty in 
social, occupational, or school functioning.  The most recent 
score of 50 is for serious symptoms or any serious impairment 
in social, occupational, or school functioning.  While there 
has been a range of scores given since the effective date of 
service connection, none of the scores reflects a disability 
picture so as to warrant the assignment of the next higher 
rating of 70 percent for PTSD.  

Despite the different GAF scores, no change in the 50 percent 
rating is warranted under either the old or the new rating 
criteria.  There was no showing at the time of any of the 
examinations of more than considerable social and industrial 
impairment so as to warrant the assignment of the next higher 
rating of 70 percent.  In regard to the rating criteria after 
November 7, 1996, the evaluations in 1995, 1996, 1998, and 
1999 did not show obsessional rituals which interfere with 
routine activities; speech intermittently illogical, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.  
Reference was made to suicidal ideation, but at the time of 
the August 1999 examination it was stated that the veteran 
had only occasional suicidal thoughts.  At the time of that 
examination, while notation was made of depression, the 
veteran was described as reasonably neat in appearance, 
pleasant, oriented, alert, and cooperative.  Affect was 
appropriate and speech was normal.  Further, intellectual 
functioning was grossly intact.  Also, while at the time of 
the 1998 examination the veteran lived alone, following a 
separation from his wife, at the time of the 1999 
examination, he was back living at home with his wife and two 
children.  In sum, the records since the effective date of 
service connection in 1996 do not provide a basis for an 
increased evaluation for the service-connected PTSD under 
either the old or new rating criteria.  


ORDER

Service connection for alcohol dependence secondary to PTSD 
is granted.

Service connection for hypertension secondary to PTSD is 
denied.  

A disability rating greater than 50 percent at any time since 
the effective date of service connection in November 1996 is 
denied.  



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals




 

